DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 9/21/2021.
Claims 1, 3, 5-6, 10-11, 13 and 20 have been amended. Claims 2, 4, 9, 17-18 have been cancelled. Claims 1, 3, 5-8, 10-16, 19-20 are pending and addressed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 10-11, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin (U.S. PGPub. No. 20130172742) in view of Kim (U.S. PGPub. No. 20100331658).
Regarding claim 1, Rankin teaches:
A catheter comprising: a catheter shaft defining a lumen; (Para. 0038; Fig. 1, probe body 20, cooling fluid lumen 29)
a tip electrode defining a hollow; (Para. 0038; Fig. 1, electrode tip 28)
and a coupling joining the tip electrode to the catheter shaft, (Para. 0050; Fig. 3, proximal tip insert 72 and distal tip insert 74 read as coupling)
wherein a distal portion of the coupling is inserted into the hollow of the tip electrode (Para. 0050; Fig. 7, distal tip insert 74)
and a proximal portion of the coupling is inserted into the lumen of the catheter shaft, (Para. 0054, Fig. 2-3 depicts probe body 20 with proximal tip insert 72 inside to align the distal end 50 of probe body 20 flush with electrode shell 82) 
and wherein the coupling includes a tunnel extending therethrough connecting the lumen of the catheter shaft to the hollow of the tip electrode, (Para. 0058; Fig. 6, aperture 112)
wherein the distal portion of the coupling comprises a first cylindrical body (Para. 0056; Fig. 7, distal tip insert 74 is cylindrical)
and the proximal portion of the coupling comprises a second cylindrical body, (Para. 0054; Fig. 6, proximal tip insert 72)
and wherein a nominal outer diameter of the first cylindrical body is smaller than a nominal outer diameter of the second cylindrical body, (Para. 0054, 0056; Fig. 3 and Fig. 6-7, distal tip insert 74, distal section 102, proximal tip insert 72, distal section 88)
and wherein the second cylindrical body comprises at least one ridge encircling and extending above the nominal outer diameter of the second cylindrical body,(Para. 0055; Fig. 6, shoulder 90)
Rankin teaches a plurality of grooves extending into the nominal outer diameter of the first cylindrical body (Para. 0050; Fig. 7, channels 80). However, Rankin does not explicitly disclose the groove encircling the first cylindrical body.
In related electrode insert art, Kim teaches:
and wherein the first cylindrical body comprises at least one grove encircling and extending into the nominal outer diameter of the first cylindrical body. (Para. 0043; Fig. 8A, circumferential groove 840)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rankin based on the teachings of Kim to incorporate a circumferential groove in order to form a seal between the insert and exterior wall of the electrode tip, to effectively prevent fluid from exiting in undesirable locations (Kim, Para. 0043).
Regarding claim 3, the Rankin/Kim combination teaches:
The catheter according to claim 1, (described above)
wherein the second cylindrical body comprises a reduced outer diameter segment. (Rankin, Para. 0054; Fig. 6, proximal section 86)
Regarding claim 5, the Rankin/Kim combination teaches:
The catheter according to claim 1, (described above)
wherein an outer surface of the second cylindrical body defines at least one channel. (Kim, Para. 0049-0050; Fig. 8A, channel 854)

Regarding claim 6, the Rankin/Kim combination teaches:
The catheter according to claim 5, (described above)
further comprising: a first thermocouple extending through the tunnel and in thermal contact with tip electrode within the hollow of the tip electrode; (Rankin, Para. 0049; Fig. 3, thermocouple 70)
and a second thermocouple extending through the at least one channel and in thermal contact with the tip electrode. (Kim, Para. 0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the coupling of Rankin based on the teachings of Kim to incorporate the thermocouple extending through the channel in order to provide the same predictable result of effective temperature sensing. 
Regarding claim 7
Regarding claim 8, the Rankin/Kim combination teaches:
The catheter according to claim 5, (described above)
wherein the at least one channel comprises a well at a distal portion of the second cylindrical body. (Rankin, Para. 0053, 0055; read as broadly as claimed, a well can be read as any opening such as irrigation ports 30 in Fig. 5)
Regarding claim 10, the Rankin/Kim combination teaches:
The catheter according to claim 1, (described above)
wherein an inner surface of the tip electrode defines at least one circumferential ridge, wherein the at least one ridge is complementary to the at least one groove into the first cylindrical body. (Kim, Para. 0044; Fig. 9A, O-ring 941; O-ring and interior surface of exterior wall of tip section read as circumferential ridge)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rankin based on the teachings of Kim to incorporate a circumferential groove in order to form a seal between the insert and exterior wall of the electrode tip, to effectively prevent fluid from exiting in undesirable locations (Kim, Para. 0043).
Regarding claim 11, the Rankin/Kim combination teaches:
The catheter according to claim 1, (described above)
wherein an outer surface of the first cylindrical body comprises at least one flat region. (Rankin, Para. 0056; Fig. 7, proximal face of proximal face 100 is flat)
Regarding claim 13, Rankin teaches:
A method of manufacturing a catheter, comprising: providing a catheter shaft defining a lumen, (Para. 0038; Fig. 1, probe body 20, cooling fluid lumen 29)
a tip electrode defining a hollow, (Para. 0038; Fig. 1, electrode tip 28)
and a coupling including a tunnel extending therethrough; (Para. 0058; Fig. 6, aperture 112)
inserting a distal portion of the coupling into the hollow of the tip electrode; Page 3 of 10Application No. 16/252,199 (Para. 0050; Fig. 7, distal tip insert 74)Office Action Dated June 24, 2021Response Dated September 21, 2021
inserting a proximal portion of the coupling into the lumen of the catheter shaft; (Para. 0054, Fig. 2-3 depicts probe body 20 with proximal tip insert 72 inside to align the distal end 50 of probe body 20 flush with electrode shell 82) 
securing the tip electrode to the coupling; (Para. 0054)
and securing the catheter shaft to the coupling, (Para. 0054)
Rankin teaches a plurality of grooves extending into the nominal outer diameter of the first cylindrical body (Para. 0050; Fig. 7, channels 80). However, Rankin does not explicitly disclose the groove encircling the first cylindrical body.
In related electrode insert art, Kim teaches:
wherein the distal portion of the coupling comprises at least one groove encircling and extending into a nominal outer diameter of the distal portion of the coupling, (Para. 0043; Fig. 8A, circumferential groove 840)
wherein an inner surface of the tip electrode defines at least one circumferential ridge that is complementary to the at least one circumferential groove, (Kim, Para. 0044; Fig. 9A, O-ring 941; O-ring and interior surface of exterior wall of tip section read as circumferential ridge)
and wherein fitting the at least one circumferential ridge into the at least one groove defines an extent to which the distal portion of the coupling is inserted into the hollow of the tip electrode. (Kim, Para. 0044)

Regarding claim 14, the Rankin/Kim combination teaches:
The catheter according to claim 13, (described above)
further comprising inserting a thermocouple through the tunnel and into the hollow of the tip electrode such that the thermocouple is in thermal contact with the tip electrode. (Rankin, Para. 0049; Fig. 3, thermocouple 70)
Regarding claim 15, the Rankin/Kim combination teaches the catheter according to claim 13 (described above). The Rankin/Kim combination teaches a thermocouple in contact with the tip electrode (Rankin, Para. 0058). Kim further teaches an outer surface of the insert comprising at least one channel (Kim, Para. 0049-0050; Fig. 8A, channel 854). Kim further teaches inserting a thermocouple into the channel such that the thermocouple is in contact with the tip electrode (Kim, Para. 0050). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rankin based on the teachings of Kim to incorporate a channel on the outer surface of the proximal portion of the insert in order to provide the same predictable results of reading the temperature of the distal end. 
Regarding claim 16, the Rankin/Kim combination teaches:
The catheter according to claim 13, (described above)
wherein the distal portion of the coupling comprises a first cylindrical body  (Rankin, Para. 0056; Fig. 7, distal tip insert 74 is cylindrical)
and the proximal portion of the coupling comprises a second cylindrical body, (Rankin, Para. 0054; Fig. 6, proximal tip insert 72)
wherein a nominal outer diameter of the first cylindrical body is smaller than a nominal outer diameter of the second cylindrical body, (Rankin, Para. 0054, 0056; Fig. 3 and Fig. 6-7, distal tip insert 74, distal section 102, proximal tip insert 72, distal section 88)
and wherein inserting a distal portion of the coupling into the hollow of the tip electrode comprises inserting the first cylindrical body into the hollow of the tip electrode until the tip electrode abuts the second cylindrical body. (Rankin, Para. 0054; Fig. 3, distal tip insert 74 in hollow tip 28 and proximal tip insert attached to electrode shell 82)
Regarding claim 19, the Rankin/Kim combination teaches:
A coupling for securing a hollow tip to a catheter shaft, (Rankin, Para. 0038, 0050; Fig. 1, probe body 20; Fig. 3, proximal tip insert 72 and distal tip insert 74 read as coupling)
 the coupling comprising: a distal portion comprising a first cylindrical body, (Rankin, Para. 0056; Fig. 7, distal tip insert 74 is cylindrical)
an outer surface of the first cylindrical body including at least one circumferential groove (Kim, Para. 0043; Fig. 8A, circumferential groove 840)
 and at least one flat region; (Rankin, Para. 0056; Fig. 7, proximal face of proximal face 100 is flat)
and a proximal portion comprising a second cylindrical body, (Rankin, Para. 0054; Fig. 6, proximal tip insert 72)
wherein a nominal outer diameter of the first cylindrical body is smaller than a nominal outer diameter of the second cylindrical body, (Rankin, Para. 0054, 0056; Fig. 3 and Fig. 6-7, distal tip insert 74, distal section 102, proximal tip insert 72, distal section 88)
an outer surface of the second cylindrical body including at least one channel, (Kim, Para. 0049-0050; Fig. 8A, channel 854)
wherein the distal portion and the proximal portion together define a tunnel extending through and along a length of the coupling. (Rankin, Para. 0055, 0058; Fig. 7, aperture 112; Fig. 6, first lumen 92)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rankin based on the teachings of Kim to incorporate a circumferential groove in order to form a seal between the insert and exterior wall of the electrode tip, to effectively prevent fluid from exiting in undesirable locations (Kim, Para. 0043). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rankin based on the teachings of Kim to incorporate a channel on the outer surface of the proximal portion of the insert in order to provide the same predictable results of reading the temperature of the distal end. 
Regarding claim 20, the Rankin/Kim combination teaches the coupling according to claim 19 (described above). Rankin teaches a channel that provides a conduit for electrical and fluid conduits (Rankin, Para. 0055; Fig. 6, first lumen 92). Kim further teaches a channel comprising a ramp (Para. 0042; Fig. 8C, channels 839). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rankin based on the teachings of Kim to incorporate a channel comprising a ramp  at a distal end of the second cylindrical body in order to effectively extend wires in the main body portion of the distal insert to the electrodes (Kim, Para. 0042).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Rankin/Kim combination in view of Wang (U.S. 20080071267)
Regarding claim 12, the Rankin/Kim combination teaches the catheter according to claim 11 (described above). The Rankin/Kim combination does not explicitly close a flat region along an axial length. 
In related distal catheter art, Wang teaches a flat region that extends along an axial length of the first cylindrical body (Para. 0052, see annotated Fig. 3 below). Read as broadly as claimed, an axial length can be any length along the axis, including the length of the chamfered portion of the insert.  

    PNG
    media_image1.png
    285
    546
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Rankin/Kim combination to incorporate flat region that extends along an axial length of the first cylindrical body in the form of a chamfer in order to remove sharp edges and reduce stress concentration on the edge. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 20080071267) in view of Wu (U.S. PGPub. No. 20100174177).
Regarding claim 19
A coupling for securing a hollow tip to a catheter shaft, (Para. 0030; Fig. 3, irrigation member 20)
the coupling comprising: a distal portion comprising a first cylindrical body, (see annotated Fig. 3 below)
an outer surface of the first cylindrical body including at least one circumferential groove and at least one flat region; (see annotated Fig. 3 below; chamfer read as flat region, slanted portion of first cylindrical body read as groove, where groove is defined as a long, narrow hollow space cut into a surface (Cambridge Dictionary)) 
and a proximal portion comprising a second cylindrical body, (see annotated Fig. 3 below)
wherein a nominal outer diameter of the first cylindrical body is smaller than a nominal outer diameter of the second cylindrical body, (see annotated Fig. 3 below)
wherein the distal portion and the proximal portion together define a tunnel extending through and along a length of the coupling. (Para. 0030; see annotated Fig. 3 below, irrigation member 20 has an internal tunnel)

    PNG
    media_image2.png
    257
    504
    media_image2.png
    Greyscale


In related ablation catheter art, Wu teaches at least one channel defined by the outer surface of a cylindrical body, configured to hold lead wires and thermocouples (Para. 0099; see annotated Fig. 16b above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the coupling of Wang based on the channel teachings of Wu to have incorporate an outer surface of the second cylindrical body to include at least one channel in order to effectively create space for lead wires and thermocouples and provide the same predictable result of effective temperature sensing.
 
Response to Arguments
Applicant’s arguments, see page 6, filed 9/21/2021, with respect to the claims have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of 6/24/2021 has been withdrawn. 
Applicant’s arguments with respect to claims 1, 13 and their dependents have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not anticipated by Wang are moot in view of the new rejections under Rankin and Kim.
 Applicant's arguments filed 9/21/2021 with respect to the rejection of claim 19 has been fully considered but they are not persuasive. 
Regarding the Applicants argument that “an outer surface of the first cylindrical body including at least one circumferential groove” is not taught by Wang or Wu, see page 9, the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794